TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00342-CV


                                        Y. A., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-21-000228, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on June 16,

2022. To date, the reporter’s record has not been filed.

               Any extensions of time granted for the filing of the reporters’ records may not

exceed 30 days cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Leah Hayes is

hereby ordered to file the reporter’s record in this case on or before July 18, 2022. If the record

is not filed by that date, Hayes may be required to show cause why she should not be held in

contempt of court.

               It is ordered on July 14, 2022.



Before Chief Justice Byrne, Justices Triana and Smith